In a negligence action to recover damages for wrongful death and conscious pain and suffering, the defendant appeals from a judgment of the Supreme Court, Queens County (Bambrick, J.), dated December 13, 1984, which is in favor of the plaintiffs and against it, upon a jury verdict, in the principal sum of $300,000 on the cause of action to recover damages for wrongful death and $50,000 on the cause of action to recover damages for conscious pain and suffering.
Judgment modified, on the facts and in the exercise of discretion, (1) by reversing so much of the judgment as awarded damages for conscious pain and suffering, unless within 20 days after service upon the plaintiffs of a copy of the order to be made hereon, with notice of entry, they shall serve and file in the office of the Clerk of the Supreme Court, Queens County, a written stipulation consenting to reduce the verdict as to damages with respect to conscious pain and suffering to the principal sum of $25,000, and to the entry of an amended judgment accordingly, and (2) by deleting the provision thereof awarding preverdict interest on the award of damages for conscious pain and suffering, and substituting therefor a provision awarding the plaintiffs interest thereon from December 5, 1984, the date of the verdict. In the event the plaintiffs stipulate to the reduction of damages for conscious pain and suffering, then the judgment in their favor, as so reduced and amended, and as so modified by deleting the provision thereof awarding preverdict interest on the award of *426damages for conscious pain and suffering, is affirmed, with costs payable to the plaintiffs.
The verdict in favor of the plaintiffs on the cause of action for damages for conscious pain and suffering was excessive to the extent indicated herein. Further, as the plaintiffs concede, the judgment appealed from erroneously provides for preverdict interest on the award of damages for conscious pain and suffering (see, Raman v Carborundum Co., 31 AD2d 552, 553). Thompson, J. P., Rubin, Lawrence and Kunzeman, JJ., concur.